DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 23 May 2022 have been fully considered but they are not persuasive. Prior art Ditommaso is combined with primary prior art Schmidhammer to teach a carrier aggregation (CA) schemes support by modern cellular communication networks comprising frequency bands commonly categorized as low band (LB), mid-low band (MLB)m did band (MB) and high band (HB).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 15-19, 31, 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidhammer et al. US 2019/0181890 in view of DiTommaso US 2020/0343930.
As to claim 1, Schmidhammer teaches a carrier aggregation circuit (figures 1 and 13-15, paragraph 0001, a reconfigurable multiplexer to provide carrier aggregation (CA) to manage the increasing demand for bandwidth in existing 4G and future 5G networks) comprising:
a first combining stage configured to aggregate a first received signal in a first path associated with a first band and a second received signal in a second path associated with a second band to provide a first aggregated signal in a first combined path (figures 13 and 15, paragraphs 0116-0128 and 0139-143, combiner GK2 combines any signals selected from band switch BS3 and band switch BS4 to be directly coupled to combiner GK1),
a second combining stage configured to aggregate the first aggregated signal in the first combined path and a third received signal in a third path associated with a third band to provide a second aggregated signal in a second combined path (figure 15, paragraphs 0116-0128 and 0139-0143, the transmit/ receive signals selected from band switch BS1, band switch BS2 and from the signals selected at common node GK2 are combined at combiner GK1 to be coupled to diplexer D1 and the antenna; paragraphs 0031-0033 and 0144-0148, the multiplexer is designed for carrier aggregation band combinations comprising two or more bands).
Schmidhammer teaches the multiplexer is designed for carrier aggregation band combinations comprising two or more bands but does not specifically disclose the frequency bands categorized as low-band, mid-low band, mid-band and high band.
Ditommaso teaches several embodimentsof mobile communication device configured for carrier aggregation (CA), figurs1A, 1B, 1C and 2, paragraphs 0003, 0025. Ditommaso discloses each radio front end includes receive-transmit filters, multiplexers, diplexers, triplexers and quadplexers that are selectively coupled to antenna ports with multiple antenna to support MIMO and/ or RF beamforming operations, paragraphs 0004 and 0030-0035. Ditommaso teaches carrier aggregation enables aggregations between frequency division duplex (FDD) and time division duplex (TDD) bands to provide a combination of low band or mid band FDD for good coverage and high band TDD with more spectrum for higher data rates, paragraph 0025.
Since Ditommaso teaches mobile communication device front end circuits to support carrier aggregation for cellular networks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to recognize in the frequency bands configured for CA by Schmidhammer, the low, low mid band, mid band and high band frequency band categorization of Ditommaso to organize and configure an attractive combination of low band or mid band FDD for good coverage and high band TDD with more spectrum for higher data rates.

As to claim 2 with respect to claim 1, Schmidhammer teaches wherein the first path is configured to receive the first signal from a first filter, the second path is configured to receive the second signal from a second filter, and the third path is configured to receive the third signal from a third filter (figures 13 and 15, paragraphs 0116-0125 and 0141, the multiplexer includes duplexers (filters) to separate the transmit and receive signals of each band of the combined aggregate carriers).

As to claim 3 with respect to claim 2, Schmidhammer teaches wherein each of the first and second paths of the first combining stage includes a phase shifting circuit (figures 13 and 15, paragraphs 0116 and 0140-0141, in multiplex or CA mode, several signal paths can be selected simultaneously, each signal path comprises phase shifters PS and filters F or duplexers D and are respectively optionally arranged).

As to claim 5 with respect to claim 3, Schmidhammer teaches wherein the third path
includes a phase shifting circuit (figures 14 and 15, paragraphs 0139-0141, signal path for B20 is connected to the second common node GK2 by means of a band switch BS4, each signal path comprising a phase shifter and duplexer).

As to claim 6 with respect to claim 1, Schmidhammer teaches wherein the first combining stage includes a switch circuit configured to connect or disconnect each of the first and second paths to the first combined path (figures 13 and 15, paragraph 0116-0128, band switch BS or BS1 under control of a control unit MIPI).

As to claim 7 with respect to claim 6, Schmidhammer teaches wherein    first    combined
path includes a phase shifting circuit (figures 13 and 15, paragraphs 0116 and 0140-0141, in multiplex or CA mode, several signal paths can be selected simultaneously, each signal path comprises phase shifters PS and filters F or duplexers D are respectively optionally arranged).

As to claim 15 with respect to claim 1, Schmidhammer teaches the first path is configured to provide the first signal to a first filter, and the second path is configured to provide the second signal to a second filter, the first and second filters arranged in a ganged configuration having the first combined path as an output (figures 13 and 15, paragraphs 0116 and 0141, each signal path or band comprises a duplexer and phase shifter and coupled to a first or second band switch; the output of the band switches, common nodes GK1 and GK2, are connected directly together in the embodiment shown in figure 15).

As to claim 16 with respect to claim 15, Schmidhammer teaches the first and second filters are parts of the first combining stage (figures 13 and 15, paragraph 0116, a first and second duplexer, for example D1 for band 8 and D2 for band 12, are associated with the first band switch BS).

As to claim 17 with respect to claim 15, Schmidhammer teaches the third path is configured to receive the third signal from a third filter (figures 14 and 15, paragraphs 0139-0141, signal path for B20 is connected to the second common node GK2 by means of a band switch BS4, each signal path comprising a phase shifter and duplexer (third filter)).

As to claim 18 with respect to claim 17, Schmidhammer teaches the third path includes a phase shifting circuit (figures 14 and 15, paragraphs 0139-0141, signal path for B20 is connected to the second common node GK2 by means of a band switch BS4, each signal path comprising a phase shifter and duplexer).
 
As to claim 19 with respect to claim 15, Schmidhammer teaches the first combined path includes a phase shifting circuit (figures 13 and 15, paragraphs 0116 and 0140-0141, in multiplex or CA mode, several signal paths can be selected simultaneously, each signal path comprises phase shifters PS and filters F or duplexers D and are respectively optionally arranged).

As to claim 31 with respect to claim 1, Schmidhammer teaches the carrier aggregation circuit further comprising a switchable bypass path implemented for at least one of the first, second and third paths, each bypass path configured to support a non-carrier aggregation operation involving the respective band (figures 13 and 15, paragraph 0116-0128, band switch BS (BS1) is configured to couple an antenna to an individual signal path or in CA mode, several signal paths are selected simultaneously).

As to claim 36, Schmidhammer teaches a radio-frequency module (figures 1, 13 and 15, paragraphs 0001-0002 and 0063-0065, a multiplexer, a front end module used in mobile cellular communication devices comprising carrier aggregation (CA) circuits to manage the increasing demand for bandwidth in existing 4G and future 5G networks) comprising:
a packaging substrate configured to receive a plurality of components; and a carrier aggregation circuit implemented on the packaging substrate, the carrier aggregation circuit including a first combining stage configured to aggregate a first signal in a first path associated with a first band and a second signal in a second path associated with a second band to provide a first aggregated signal in a first combined path (figures 13-15, paragraphs 0116-0139, a front end circuit or multiplexer comprising first band switch BS1 to select several signal paths simultaneously where each signal path comprises phase shifter PS and filters F or duplexers that are respectively optionally arranged; the selected signal paths are combined at the output of the band switch, GK1),
 the carrier aggregation circuit further including a second combining stage configured to aggregate the first aggregated signal in the first combined path and a third signal in a third path associated with a third band to provide a second aggregated signal in a second combined path (figure 15, paragraphs 0116-0128, 0139-0143, a third signal path for band B20 comprising a triplexer, phase control and the output of select band switch GK2 is combined to the output of the first band switch, GK2 + GK1; paragraphs 0031-0033 and 0144-0148, the multiplexer is designed for carrier aggregation band combinations comprising two or more bands).
Schmidhammer teaches the multiplexer is designed for carrier aggregation band combinations comprising two or more bands but does not specifically disclose the frequency bands categorized as low-band, mid-low band, mid-band and high band.
Ditommaso teaches several embodiments of mobile communication device configured for carrier aggregation (CA), figurs1A, 1B, 1C and 2, paragraphs 0003, 0025. Ditommaso discloses each radio front end includes receive-transmit filters, multiplexers, diplexers, triplexers and quadplexers that are selectively coupled to antenna ports with multiple antenna to support MIMO and/ or RF beamforming operations, paragraphs 0004 and 0030-0035. Ditommaso teaches carrier aggregation enables aggregations between frequency division duplex (FDD) and time division duplex (TDD) bands to provide a combination of low band or mid band FDD for good coverage and high band TDD with more spectrum for higher data rates, paragraph 0025.
Since Ditommaso teaches mobile communication device front end circuits to support carrier aggregation for cellular networks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to recognize in the frequency bands configured for CA by Schmidhammer, the low, low mid band, mid band and high band frequency band categorization of Ditommaso to organize and configure an attractive combination of low band or mid band FDD for good coverage and high band TDD with more spectrum for higher data rates.

As to claim 40, Schmidhammer teaches a radio-frequency device (figures 1 and 13-15, paragraph 0001, a reconfigurable multiplexer to provide carrier aggregation (CA) for mobile cellular communication devices) comprising: 
an antenna (figures 1 and 15, paragraphs 0065-0065, antenna (A), and
a front-end architecture in communication with the antenna and including a carrier aggregation circuit that includes a first combining stage configured to aggregate a first signal in a first path associated with a first band and a second signal in a second path associated with a second band to provide a first aggregated signal in a first combined path (figures 13-15, paragraphs 0116-0139, a front end circuit or multiplexer comprising first band switch BS1 to select several signal paths simultaneously where each signal path comprises phase shifter PS and filters F or duplexers that are respectively optionally arranged; the selected signal paths are combined at the output of the band switch, GK1),
the carrier aggregation circuit further including a second combining stage configured to aggregate the first aggregated signal in the first combined path and a third signal in a third path associated with a third band to provide a second aggregated signal in a second combined path (figure 15, paragraphs 0139-0143, a third signal path for band B20 comprising a triplexer, phase control and the output of select band switch GK2 is combined to the output of the first band switch, GK2 + GK1; paragraphs 0031-0033 and 0144-0148, the multiplexer is designed for carrier aggregation band combinations comprising two or more bands).
Schmidhammer teaches the multiplexer is designed for carrier aggregation band combinations comprising two or more bands but does not specifically disclose the frequency bands categorized as low-band, mid-low band, mid-band and high band.
Ditommaso teaches several embodiments of mobile communication device configured for carrier aggregation (CA), figurs1A, 1B, 1C and 2, paragraphs 0003, 0025. Ditommaso discloses each radio front end includes receive-transmit filters, multiplexers, diplexers, triplexers and quadplexers that are selectively coupled to antenna ports with multiple antenna to support MIMO and/ or RF beamforming operations, paragraphs 0004 and 0030-0035. Ditommaso teaches carrier aggregation enables aggregations between frequency division duplex (FDD) and time division duplex (TDD) bands to provide a combination of low band or mid band FDD for good coverage and high band TDD with more spectrum for higher data rates, paragraph 0025.
Since Ditommaso teaches mobile communication device front end circuits to support carrier aggregation for cellular networks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to recognize in the frequency bands configured for CA by Schmidhammer, the low, low mid band, mid band and high band frequency band categorization of Ditommaso to organize and configure an attractive combination of low band or mid band FDD for good coverage and high band TDD with more spectrum for higher data rates.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 22, 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidhammer US 2019/0181890.
As to claims 10, 11 with respect to claim 6 and claims 22 and 23 with respect to claims 22, Schmidhammer teaches a first and second band switches to connect or disconnect each of the first combined path and the third path to a second combining stage, a combined path GK1 plus GK2, see figure 15, but is silent to the second combining stage includes a switch circuit and the switch circuit of the first combining stage configured to support a carrier aggregation operation or a non-carrier aggregation operation. However, Schmidhammer teaches in other variants not shown, other signal paths are alternatively connected to the second common node GK2 by means of a band switch, paragraphs 0141 -0142. 
Since Schmidhammer further teaches the multiplexer circuit can be reconfigured in an almost unlimited manner, see paragraph 0142, it would have been obvious to one of ordinary skill before the effective filing date of the instant invention to configure the multiplexer of Schmidhammer with a configuration the also allows for combining a plurality of signal paths via appropriate band switches and phase shifters.

As to claim 32 with respect to claim 1, Schmidhammer teaches the carrier aggregation circuit comprising a first and second combining stage configured to aggregate the second aggregated signal in the second combined path and a third signal in a third, see figure 15, but is silent to the CA circuit further comprising a third combining stage configured to aggregate the second aggregated signal in the second combined path and a fourth signal in a fourth path associated with a fourth band to provide a third aggregated signal in a third combined path. 
However, Schmidhammer teaches in other variants not shown, other signal paths are alternatively connected to the second common node GK2 and GK1 by means of a band switch, paragraph 0141. Since Schmidhammer further teaches the multiplexer circuit can be reconfigured in an almost unlimited manner, see paragraph 0142, it would have been obvious to one of ordinary skill before the effective filing date of the instant invention to configure the multiplexer of Schmidhammer with a configuration the also allows for combining a plurality of signal paths via appropriate band switches and phase shifters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLANE J JACKSON/Primary Examiner, Art Unit 2644